DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 21, 2021.  Claims 1-8 are currently pending wherein claims 1-3 and 7-8 read on a UV-curable organopolysiloxane gel composition, claim 4 reads on a method for preparing a silicone gel cured product using the composition of claim 1, claim 5 reads on a silicone gel cured product using said gel composition, and claim 6 reads on a pressure sensor containing the cured product of claim 5.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Kozai et al (JP 2007-214543).

Summary of claim 1:
A UV-curable organopolysiloxane gel composition comprising:
(A) 5 to 70 parts by weight of a linear or branched organopolysiloxane based on a backbone composed of repeating diorganosiloxane units and having at least three groups of the general formula (1) and/or (2) per molecule, as a monovalent substituent bonded to the silicon atom at the end of the molecular chain,

    PNG
    media_image1.png
    83
    297
    media_image1.png
    Greyscale

wherein “a” is an integer of 1 to 3, and the broken line denotes a valence bond, 

    PNG
    media_image2.png
    70
    298
    media_image2.png
    Greyscale

wherein “a” is as defined above, and the broken line denotes a valence bond,
(B) 30 to 95 parts by weight of a linear or branched organopolysiloxane based on a backbone composed of repeating diorganosiloxane units and having at least two groups of the general formula (3) per molecule,

    PNG
    media_image3.png
    48
    284
    media_image3.png
    Greyscale

wherein 
R1 is a C2-C6 alkenyl group, 
R2 is a C1-C10 substituted or unsubstituted monovalent hydrocarbon group, 
b is an integer of 1 to 3, and 
the broken line denotes a valence bond, the total of components (A) and (B) being 100 parts by weight, and 
(C) 0.01 to 15 parts by weight of a photoinitiator.

Kozai teaches an ultraviolet curing silicone composition (title) that includes organopolysiloxane (0025) having the following structure:

    PNG
    media_image4.png
    274
    1090
    media_image4.png
    Greyscale

(0028), a photoinitiator (0038)at a concentration of 0.1 to 5 parts per 100 parts of A (0040), and a reactive diluent that is an organopolysiloxane (0043) that has one of the following structures: 

    PNG
    media_image5.png
    634
    783
    media_image5.png
    Greyscale

(0044-0045).  Kozai teaches the composition to contain s0.05 to 240 parts of the reactive diluent for 100 arts of the monomer A (0051) reading on when components A and B together having 100 parts, the composition having from 0.05-99.95 parts of claimed (A) and from 29.41 to 70.59 parts of the claimed (B).  Kozai further teaches the composition to cure to have a rubber hardness of 60 or more (table 2).  However, Kozai wherein the backbone is composed of repeating diorganosilaxne units having at least two alkenyl group containing silyl groups and wherein the composition cures to form a gel, as applicants cite to have a rubber hardness of 0.  Applicants have further shown that when the composition does not include the combination of claimed component A and claimed component B, the surface cure is negatively affected.

In light of the benefit above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763